2018 IL 122761



                                         IN THE
                                SUPREME COURT
                                             OF
                          THE STATE OF ILLINOIS




                                    (Docket No. 122761)

                THE PEOPLE OF THE STATE OF ILLINOIS, Appellee, v.
                         JORGE MANZO JR., Appellant.


                             Opinion filed December 28, 2018.



        JUSTICE THOMAS delivered the judgment of the court, with opinion.

        Justices Kilbride, Theis, and Neville concurred in the judgment and opinion.

         Justice Garman dissented, with opinion, joined by Chief Justice Karmeier and
     Justice Burke.



                                         OPINION

¶1      The defendant, Jorge Manzo Jr., was charged with unlawful possession of a
     controlled substance with intent to deliver (720 ILCS 570/401(a)(2)(B) (West
     2008)) and unlawful possession of a weapon by a felon (720 ILCS 5/24-1.1(a)
     (West 2008)) following a search of his residence pursuant to warrant. Prior to trial,
     defendant filed a motion to quash the search warrant and suppress evidence on the
     ground that there was no probable cause to search his residence. The circuit court of
     Will County denied defendant’s motion. Following a jury trial, defendant was
     found guilty of unlawful possession of a weapon by a felon but was acquitted of
     unlawful possession of a controlled substance with intent to deliver. Defendant was
     sentenced to 36 months’ intensive probation.

¶2       On appeal, defendant again argued that the circuit court erred in finding
     probable cause to search his residence. The Appellate Court, Third District,
     affirmed, with one justice dissenting. 2017 IL App (3d) 150264. This court then
     allowed defendant’s petition for leave to appeal. Ill. S. Ct. R. 315 (eff. July 1,
     2017).


¶3                                    BACKGROUND

¶4       On June 11, 2009, Officer Jeremy Harrison of the Joliet Police Department
     filed a sworn complaint for a search warrant to search the person of Ruben Casillas,
     as well as a black Ford Explorer and the premises located at 701 West Marion
     Street, Joliet, Illinois. The complaint for a search warrant did not target defendant,
     but 701 West Marion Street was defendant’s residence. Defendant lived at 701
     West Marion Street with Leticia Hernandez, his then girlfriend and later his wife.
     Casillas was Hernandez’s cousin. Officer Harrison requested the search warrant for
     the purpose of seizing cocaine, United States currency including official advanced
     funds, proof of residency, proof of identification, drug records, drug packaging,
     drug paraphernalia, and any other evidence of the crimes of unlawful possession of
     a controlled substance and unlawful possession of a controlled substance with the
     intent to deliver.

¶5      In support of the complaint for a search warrant, Officer Harrison stated that he
     had probable cause to believe that the listed items were located upon Casillas or the
     property. Officer Harrison explained that he had purchased cocaine from Casillas




                                             -2-
     three times over the past 20 days 1 and two of those purchases occurred in the
     vicinity of 701 West Marion Street.

¶6       On May 20, 2009, Harrison placed an outgoing telephone call and spoke with
     Casillas about purchasing $150 of cocaine. Casillas directed Harrison to meet him
     at the Gonzalez Supermarket, at 652 Collins Street, Joliet, Illinois. At the
     supermarket, Harrison observed Casillas walking away from a black Ford Explorer.
     Casillas motioned for Harrison to come inside the store. Casillas placed a clear
     plastic bag containing suspected cocaine onto a store shelf and told Harrison that it
     was right there. Harrison retrieved the bag and handed Casillas $150 in United
     States currency. Officer Simonich watched Casillas exit the store and reenter the
     black Ford Explorer. Harrison conducted a field test on the substance in the plastic
     bag, which was positive for the presumptive presence of cocaine. The suspected
     cocaine weighed 3.7 grams. Harrison checked the registration on the black Ford
     Explorer and determined that it was registered to Leticia Hernandez at 701 West
     Marion Street in Joliet.

¶7       On May 28, 2009, Harrison made a series of telephone calls and text messages
     to purchase $300 worth of cocaine from Casillas. Casillas directed Harrison to meet
     him inside Stang Kelly Liquor Store located at 712 West Jefferson Street in Joliet.
     Harrison met Casillas in an aisle inside the liquor store. Casillas pointed toward
     some liquor bottles on a store shelf and said, “they are right there.” Harrison
     retrieved two clear plastic bags containing suspected cocaine and handed Casillas
     $300 in United States currency. A field test was positive for the presumptive
     presence of cocaine. The suspected cocaine weighed 7.9 grams.

¶8      On June 8, 2009, Harrison sent a series of text messages to Casillas about
     purchasing $150 of cocaine. While Harrison was texting Casillas, Officers
     Simonich and Prochaska conducted surveillance on 701 West Marion Street.
     Casillas directed Harrison to meet him at Stang Kelly Liquors again. Officer
     Simonich observed Casillas exit the residence at 701 West Marion Street on foot.
     Officer Prochaska conducted uninterrupted surveillance of Casillas as he walked to
     meet Officer Harrison. While Casillas was walking, he directed Officer Harrison to

         1
          Although the complaint states that Officer Harrison had purchased cocaine from Casillas three
     times over 20 days, the dates referenced in the complaint indicate that the purchases occurred over
     19 days.




                                                   -3-
       meet him inside the Martinez grocery store located at 704 West Jefferson Street,
       Joliet, rather than at Stang Kelly Liquors. Harrison proceeded to the store and met
       Casillas in an aisle. Casillas pointed to a store shelf and said, “it’s right there.”
       Harrison retrieved a clear plastic baggie containing suspected cocaine from the
       shelf and handed Casillas $150 in United States currency. A field test indicated that
       the suspected cocaine, which weighed 3.6 grams, had a positive reaction for the
       presumptive presence of cocaine.

¶9         Harrison’s complaint for a search warrant stated that he had positively
       identified Casillas from an Illinois Secretary of State driver’s license photograph.
       In addition, Harrison stated that law enforcement records showed that Casillas was
       an associate of Leticia Hernandez who resided at 701 West Marion Street in Joliet.

¶ 10       The warrant judge issued the warrant the same day the complaint was filed. The
       search warrant was executed the next day, June 12, 2009. Officers seized several
       items from 701 West Marion Street, including a bag containing 348 grams of
       cocaine, a handgun, ammunition, a digital scale, a box of plastic bags, over $9000
       in United States currency, and proof of residency for both defendant and Casillas.
       The cocaine, the handgun, the ammunition, the digital scale, and the box of plastic
       bags were found in a safe inside the master bedroom closet. The cash was found in
       the pockets of two jackets in the master bedroom closet. Defendant’s proof of
       residency at 701 West Marion Street was found in a bedroom drawer and elsewhere
       in the house. None of the paperwork concerning Casillas’s residency indicated that
       701 West Marion Street address was Casillas’s address.

¶ 11       Prior to trial, defendant filed a motion to quash arrest and suppress evidence,
       arguing that the officers lacked probable cause to search his home. The motion
       argued that, prior to the execution of the search warrant, no corroborating
       information was sought or found by the responding police officers to verify that
       Casillas ever resided at 701 West Marion Street. Further, Officer Harrison ran
       Casillas’s driver’s license information, which showed that Casillas was not a legal
       resident of 701 West Marion Street, nor did Casillas use that address as his address.
       Defendant also argued that, although there were three alleged drug transactions
       committed by Casillas, none of the transactions took place at 701 West Marion
       Street. Further, although the warrant indicated that the officers saw Casillas walk
       out of 701 West Marion Street on one occasion, the officers did not verify whether




                                               -4-
       Casillas actually resided there or was just a casual visitor. No information was
       provided concerning how long Casillas was at the residence prior to meeting
       Officer Harrison.

¶ 12       Defendant contended that Officer Harrison, who supplied the information for
       the search warrant, was only aware that Casillas was in possession of contraband on
       three separate occasions. No contraband or illegal activity was observed at 701
       West Marion Street, indicating that Officer Harrison never corroborated that
       Casillas was selling illegal contraband from 701 West Marion Street or that illegal
       activity was being conducted at that location. The only activity that responding
       officers corroborated was that Casillas was conducting illegal drug activity away
       from the residence. Consequently, the four corners of the search warrant
       completely lacked sufficient probable cause to conduct the search that led to
       defendant’s arrest and to the seizure of certain items of purported evidence. For that
       reason, defendant argued that the seizure of property at defendant’s residence
       violated defendant’s rights and should be excluded from evidence.

¶ 13       In response, the State noted that defendant’s entire argument rested on the
       allegation that Casillas, the subject of the search warrant, was not a resident of 701
       West Marion Street and that Harrison should have known that. The State argued
       that there is no requirement that the subject of a search warrant reside at the address
       to be searched, nor that the suspect have legally changed his address or driver’s
       license to include that address. The State contended that there was sufficient
       probable cause to obtain a search warrant based on the facts relating to 701 West
       Marion Street set forth by Officer Harrison in his complaint. Casillas was driving a
       car registered to Leticia Hernandez at 701 West Marion Street at the time Casillas
       sold narcotics to Harrison on May 20, 2009. On June 8, 2009, Officer Harrison sent
       and received text messages from Casillas about purchasing cocaine, while officers
       conducting surveillance observed Casillas exit the residence at 701 West Marion
       Street and walk to the location where Casillas exchanged cocaine with Officer
       Harrison for United States currency. The officers conducting surveillance never
       lost sight of Casillas during his walk. The State argued that, based on all the facts
       contained within the four corners of the search warrant and the complaint for a
       search warrant, probable cause existed for the search of the residence located at 701
       West Marion Street. In the alternative, the State argued that, even if the court




                                                -5-
       determined that the warrant was invalid, the evidence should nonetheless be
       admitted under the good faith exception to the exclusionary rule.

¶ 14        Multiple hearings were held on defendant’s motion to quash in the trial court.
       The trial court initially entered an order finding that defendant met his burden of
       showing by a preponderance of the evidence that the affidavit for the warrant was
       misleading and was presented with a disregard for its truthfulness and that the
       misleading statement was germane to the probable cause finding. Specifically, the
       trial court found the following statements misleading: that Casillas had been
       positively identified from his Illinois Secretary of State driver’s license and that
       “law enforcement records show Ruben J. Casillas as an associate of Leticia
       Hernandez who resides at 701 West Marion St., Joliet, Will County, Illinois.” The
       trial court believed the preceding statements may have misled the warrant judge
       into thinking that Casillas lived at 701 West Marion Street.

¶ 15      At a subsequent hearing, the trial court stated that, since he had found the
       magistrate was misled, the State could present case law and evidence concerning
       whether the misleading was “advertent or inadvertent.” The State then filed a
       motion seeking clarification of the court’s order, arguing that it was unclear
       whether the trial court had found on its own that the warrant was misleading and
       had ordered a Franks hearing or whether the court instead had ordered a good faith
       hearing. 2

¶ 16       Following further hearings, the trial court stated that there would be no Franks
       hearing and that defendant had met his burden to show that the warrant misled the
       magistrate, so that the burden shifted to the State. The State later provided the court
       with an affidavit from the magistrate attesting that he did not interpret the statement
       about Casillas and Hernandez to mean that Casillas lived at the residence but rather
       understood it to mean that Hernandez lived at the residence and Casillas was her
       associate.



           2
            In Franks v. Delaware, 438 U.S. 154, 155-56 (1978), the Court held that where a “defendant
       makes a substantial preliminary showing that a false statement knowingly and intentionally, or with
       reckless disregard for the truth, was included by the affiant in the warrant affidavit,” and that
       statement is necessary to a probable cause finding, a hearing must be held, upon the defendant’s
       request, pursuant to the fourth amendment.




                                                     -6-
¶ 17        The trial court subsequently issued an order finding that defendant had met his
       burden of showing by a preponderance of the evidence that the affidavit for the
       warrant was misleading and was presented with a disregard for its truthfulness. The
       trial court also held that the misleading statement was germane to the probable
       cause finding. The trial court then ordered a hearing with the onus on the State to
       determine whether the affiant officer had acted intentionally, with reckless
       disregard, or with inadvertence.

¶ 18       The State then filed a motion to reconsider, arguing that the misleading
       statement was not material and that the remainder of the warrant established a
       sufficient nexus between Casillas and the residence. The trial court subsequently
       granted the State’s motion to reconsider, stating that, “taking the misleading
       information from the search warrant, the remaining information allowed for a
       reasonable inference that there was a fair probability that evidence would be found
       at the particular place to be searched.”

¶ 19       The trial court thereafter denied defendant’s first amended motion to
       reconsider. At the hearing on defendant’s motion, the trial court clarified that its
       original ruling had relied upon the assumption that it was necessary to establish that
       the residence was the target’s home. The trial court also stated that, because
       Casillas was seen leaving defendant’s house before the third drug buy, it was
       reasonable to infer that there was a fair probability that drugs would be found at
       defendant’s home. The trial court found that the search warrant established a
       reasonable likelihood that contraband would be found in defendant’s home.

¶ 20      Following a jury trial, defendant was found guilty of unlawful possession of a
       weapon by a felon but was found not guilty of unlawful possession of a controlled
       substance with intent to deliver.

¶ 21       The appellate court, with one justice dissenting, affirmed. 2017 IL App (3d)
150264. As in the trial court, defendant argued on appeal that the complaint for a
       search warrant did not establish probable cause because it failed to show a nexus
       between Casillas’s illegal activities and defendant’s residence. In affirming the trial
       court, the appellate court majority noted that if there is no direct information to
       establish a nexus between the criminal offense, the items to be seized, and the place
       to be searched, the court may draw reasonable inferences to create the nexus. Id.
       ¶ 17. The majority found the information in the affidavit sufficiently connected



                                                -7-
       Casillas’s drug activity to defendant’s residence where it showed that the officers
       observed Casillas leave defendant’s home while communicating with Harrison to
       set up an imminent drug transaction and also observed Casillas walk from the
       residence to the location of the drug transaction. Id. ¶ 18. During a different
       transaction, Casillas was seen using a black Ford Explorer registered to defendant’s
       residence. Id. Although the affidavit lacked any information that showed Casillas
       resided at the residence, the majority stated that such information was not
       necessary. Id.

¶ 22       The dissenting justice disagreed that the warrant judge had a substantial basis
       for finding probable cause to believe that Casillas’s illegal activities would be
       found in defendant’s residence. The only two allegations in the complaint for a
       search warrant that had any reference to the residence in question were that Casillas
       used Leticia Hernandez’s vehicle to arrive at one of the transactions and that
       Casillas was seen leaving the residence prior to one of the three transactions. Id.
       ¶ 28 (O’Brien, J., dissenting). According to the dissent, noticeably absent from the
       complaint were any allegations that Casillas lived in the residence, stored narcotics
       in the residence, or conducted any drug transactions inside the residence. Id. The
       dissent stated that, at best, the complaint established that Casillas was an
       acquaintance of the owners of the residence but did not establish a nexus to believe
       that evidence of Casillas’s illegal activities would be found in the residence. Id. The
       dissent therefore would find that the complaint for the search warrant failed to
       provide the warrant judge with a substantial basis to find probable cause to search
       defendant’s residence. Id.


¶ 23                                       ANALYSIS

¶ 24       In this court, defendant again argues that Officer Harrison’s complaint for a
       search warrant failed to establish probable cause to search defendant’s home.
       Defendant maintains that the totality of circumstances did not establish a fair
       probability that evidence of Casillas’s drug dealing would be found in defendant’s
       home. Therefore, the trial court erred in denying defendant’s motion to quash arrest
       and suppress evidence.

¶ 25      A circuit court’s ruling on a motion to suppress presents questions of both fact
       and law. People v. McCarty, 223 Ill. 2d 109, 148 (2006). A circuit court’s finding of



                                                -8-
       fact is given deference when ruling on a motion to suppress and will be reversed
       only when those findings of fact are against the manifest weight of the evidence.
       People v. Burns, 2016 IL 118973, ¶ 15. If the reviewing court accepts the trial
       court’s factual findings, it conducts a de novo review of whether suppression was
       appropriate under those facts. People v. Lampitok, 207 Ill. 2d 231, 240 (2003).

¶ 26       The fourth amendment to the United States Constitution, made applicable to
       state officials through the fourteenth amendment to the United States Constitution,
       provides:

              “The right of the people to be secure in their persons, houses, papers, and
          effects, against unreasonable searches and seizures, shall not be violated, and
          no Warrants shall issue, but upon probable cause, supported by Oath or
          affirmation, and particularly describing the place to be searched, and the
          persons or things to be seized.” U.S. Const., amend. IV.

       See also Elkins v. United States, 364 U.S. 206, 213 (1960) (fourth amendment
       prohibition is applicable to state officials through the fourteenth amendment).

¶ 27      Similarly, the search and seizure clause of the Illinois Constitution provides:

              “The people shall have the right to be secure in their persons, houses, papers
          and other possessions against unreasonable searches, seizures, invasions of
          privacy or interceptions of communications by eavesdropping devices or other
          means. No warrant shall issue without probable cause, supported by affidavit
          particularly describing the place to be searched and the persons or things to be
          seized.” Ill. Const. 1970, art. I, § 6.

¶ 28        With a narrow exception not relevant in this case (see People v. Krueger, 175
Ill. 2d 60 (1996)), this court has held that the search and seizure provision in article
       I, section 6, of the Illinois Constitution is to be interpreted in lockstep with the
       fourth amendment. See People v. Tisler, 103 Ill. 2d 226, 245 (1984)). The fourth
       amendment and the Illinois search and seizure clause, then, both set forth two
       underlying requirements: that searches and seizures must be reasonable and that
       probable cause must support search warrants. People v. Carlson, 185 Ill. 2d 546,
       553 (1999).




                                                -9-
¶ 29        As noted, defendant argues that there was insufficient probable cause to support
       the search of his home in this case. Pursuant to federal and state warrant
       requirements, a detached judicial officer must resolve the question of whether
       probable cause exists to justify issuing a warrant. Tisler, 103 Ill. 2d at 236. Whether
       probable cause exists in a particular case turns on the “ ‘totality of the
       circumstances and facts known to the officers and court when the warrant is applied
       for.’ ” Id. (quoting People v. Free, 94 Ill. 2d 378, 400 (1983)). Accordingly,
       probable cause exists in a particular case when the totality of the facts and
       circumstances within the affiant’s knowledge at the time the warrant is applied for
       “was sufficient to warrant a person of reasonable caution to believe that the law was
       violated and evidence of it is on the premises to be searched.” People v. Griffin, 178
Ill. 2d 65, 77 (1997). It is the probability of criminal activity, rather than proof
       beyond a reasonable doubt, that is the standard for determining whether probable
       cause is present. Tisler, 103 Ill. 2d at 236.

¶ 30       Whether the necessary probability exists is governed by commonsense
       considerations that are factual and practical, rather than by technical rules. Id. As
       the United States Supreme Court explained in Illinois v. Gates, 462 U.S. 213, 238
       (1983):

          “The task of the issuing magistrate is simply to make a practical,
          common-sense decision whether, given all the circumstances set forth in the
          affidavit before him, including the ‘veracity’ and ‘basis of knowledge’ of
          persons supplying hearsay information, there is a fair probability that
          contraband or evidence of a crime will be found in a particular place.”

¶ 31       A reviewing court must not substitute its judgment for that of the magistrate in
       construing an affidavit but must instead merely decide whether the magistrate had a
       substantial basis for concluding that probable cause existed. McCarty, 223 Ill. 2d at
       153. The court’s review must not be tainted by hindsight but instead should be
       based upon whether “ ‘a reasonable and prudent man, having the knowledge
       possessed by the officer at the time of the arrest, would believe the defendant
       committed the offense.’ ” Tisler, 103 Ill. 2d at 237 (quoting People v. Wright, 41 Ill.
2d 170, 174 (1968)). Moreover, in determining whether an affidavit demonstrates
       the existence of probable cause, the resolution of doubtful or marginal cases should




                                               - 10 -
       largely be determined by the preference to be accorded to the warrants. People v.
       Stewart, 104 Ill. 2d 463, 477 (1984).

¶ 32       A sworn complaint supporting a search warrant is presumed valid. McCarty,
223 Ill. 2d at 154. Defendant has not challenged the veracity of Officer Harrison’s
       statements in the complaint, so we view those statements as true for purposes of this
       appeal.

¶ 33       With the preceding legal standards in mind, we now turn to the facts of this
       case. Defendant argues that the dissenting justice in the appellate court was correct
       that there was no probable cause to search defendant’s home because the totality of
       circumstances did not establish a fair probability that evidence of Casillas’s drug
       dealing would be found in defendant’s home. Defendant points out that there was
       no direct evidence that criminal activity was occurring in defendant’s home, as
       there were no observations that Casillas was dealing drugs from the home, and
       defendant was not the target of the search. Defendant contends that, in the absence
       of direct information, the warrant application must establish a nexus or connection
       between the criminal offense, the items to be seized, and the place to be searched.
       Defendant asserts that any such nexus was missing in this case, given the absence
       of facts connecting Casillas’s criminal activity to defendant’s home. Defendant
       claims that a person’s simple presence in a home, for an undetermined amount of
       time before conducting a drug transaction in public, does not establish a fair
       probability that criminal activity was ongoing in the home. Defendant states that
       this is particularly true given that the home is afforded the highest protection under
       fourth amendment jurisprudence.

¶ 34       The State responds that, under the applicable deferential standard of review, the
       information in Officer Harrison’s affidavit, along with the inferences reasonably
       drawn therefrom, established a substantial basis to conclude that there was a fair
       probability that contraband or evidence of illegal drug activity would be found at
       defendant’s home. Consequently, the State concludes that the totality of
       circumstances, including the evidence and reasonable inferences from that
       evidence, provided the magistrate with a substantial basis to determine that there
       was a fair probability that evidence of Casillas’s drug dealing would be found at
       701 West Marion Street, so that the trial court properly denied defendant’s motion
       to suppress.




                                               - 11 -
¶ 35       Defendant is correct that the “chief evil” deterred by the fourth amendment is
       the physical invasion of the home. Payton v. New York, 445 U.S. 573, 585-86
       (1980). The home is the first among equals under the fourth amendment. Burns,
       2016 IL 118973, ¶ 24. In fact, the right of a citizen to retreat into the home and
       “ ‘there be free from unreasonable governmental intrusion’ ” stands at the core of
       the fourth amendment. Kyllo v. United States, 533 U.S. 27, 31 (2001) (quoting
       Silverman v. United States, 365 U.S. 505, 511 (1961)). With regard to the search of
       an individual’s home, “[t]he critical element in a reasonable search is not that the
       owner of the property is suspected of crime but that there is reasonable cause to
       believe that the specific ‘things’ to be searched for and seized are located on the
       property to which entry is sought.” Zurcher v. Stanford Daily, 436 U.S. 547, 556
       (1978). As stated by the Court of Appeals for the Sixth Circuit, “ ‘[t]here must be,
       in other words, a nexus between the place to be searched and the evidence
       sought.’ ” (Emphasis in original.) United States v. Brown, 828 F.3d 375, 381 (6th
       Cir. 2016) (quoting United States v. Carpenter, 360 F.3d 591, 594 (6th Cir. 2004)
       (en banc)). Stated otherwise, a warrant application “must give someone of
       ‘reasonable caution’ reason to believe that evidence of a crime will be found at the
       place to be searched.” United States v. Ribeiro, 397 F.3d 43, 49 (1st Cir. 2005). To
       that end, sufficient information must be presented to the magistrate to allow the
       magistrate to determine probable cause, as his action cannot be a mere ratification
       of the bare conclusions of others. Gates, 462 U.S. at 239.

¶ 36       Keeping in mind that a magistrate may draw “reasonable inferences” from the
       information given in a search warrant application and that doubtful or marginal
       cases should be determined by the preference to be accorded warrants, we
       nonetheless find that the facts in Officer Harrison’s sworn complaint, and the
       inferences drawn therefrom, did not provide the magistrate in this case with
       probable cause to issue the search warrant for defendant’s home.

¶ 37       Here, the facts Officer Harrison recited in support of his claim that he had
       probable cause to believe the items sought in the search warrant would be located at
       701 West Marion Street included the following: two of the three drug buys
       conducted over a period of 20 3 days occurred in the vicinity of 701 West Marion
       Street; Casillas arrived at the location of the first drug buy in a vehicle registered to

           3
           As noted above, it was a period of 19 days.




                                                   - 12 -
       Letiticia Hernandez at 701 West Marion Street; while Officer Harrison was texting
       Casillas about the third drug buy, Officers Simonich and Prochaska conducted
       surveillance on 701 West Marion Street and observed Casillas exit the residence
       and walk to the grocery store where he met Officer Harrison and exchanged 3.6
       grams of cocaine for $150 in cash; Casillas had been positively identified from an
       Illinois Secretary of State driver’s license photograph; and law enforcement records
       showed that Casillas was an associate of Leticia Hernandez who resides at 701
       West Marion Street.

¶ 38       The circuit court found probable cause based upon the fact that Casillas was
       seen leaving defendant’s house before the third drug buy. The appellate court found
       probable cause based on the fact that Casillas used a vehicle registered to
       defendant’s residence to drive to the first drug transaction and the fact that Casillas
       was seen leaving defendant’s home while communicating with Officer Harrison to
       set up a drug transaction and walked from defendant’s residence to that transaction.

¶ 39       Contrary to the lower courts, we find those facts fail to establish a sufficient
       nexus between Casillas’s criminal activities and the residence at 701 West Marion
       Street. Although the complaint for a search warrant stated that law enforcement
       records showed that Casillas was an “associate” of Hernandez, the connection
       between Casillas and Hernandez was not further explained, and the statement on its
       own did not create an inference that Casillas and Hernandez were involved in drug
       dealing or drug trafficking together, let alone that Casillas was storing evidence of
       drug dealing at defendant’s home. There was nothing in the complaint connecting
       Leticia Hernandez to Casillas’s illegal activities. There was no further discussion of
       Hernandez in the complaint, particularly any evidence that Hernandez had ever
       been suspected of, arrested for, or charged with any crime, much less a drug-related
       offense. Indeed, there was no information in the complaint concerning whether
       Casillas himself had a prior criminal history. There was nothing in the complaint
       indicating that Casillas had ever been arrested for, or convicted of, a drug-related
       offense or had been involved in drug dealing prior to his three transactions with
       Officer Harrison.

¶ 40       The State claims that the fact that Hernandez allowed Casillas to drive her
       vehicle suggests that Casillas was more than a casual acquaintance, so that the
       relationship between Hernandez and Casillas supports an inference that it was




                                               - 13 -
       fairly probable that Casillas would hide evidence at the residence that defendant
       shared with Hernandez. We do not agree that such an inference flows from the fact
       that Casillas drove to one drug deal in Hernandez’s vehicle. There was no evidence
       that Casillas regularly used Hernandez’s vehicle or that Casillas used the vehicle
       more than the one time described in the complaint. There is no evidence indicating
       where Casillas was before arriving at the drug deal in Hernandez’s vehicle. In
       particular, there was no evidence that Casillas drove Hernandez’s vehicle directly
       from defendant’s home to meet Officer Harrison.

¶ 41       At best, the totality of facts and circumstances in the sworn complaint creates
       an inference connecting Hernandez’s vehicle to the drug sale, but it fails to further
       connect defendant’s home to the drug sale. The fact that an alleged drug dealer
       drives another individual’s car to one drug deal does not create an inference that the
       vehicle’s owner has contraband in his or her home and does not justify a search of
       the vehicle owner’s home. To hold otherwise could expose virtually any innocent
       third party to a search of the home. Such a result would be entirely at odds with the
       protections accorded an individual’s home under the fourth amendment.

¶ 42       The State also argues that, because the second and third drug sales took place at
       businesses within a five-minute and three-minute walk of 701 West Marion Street,
       it was reasonable to infer that Casillas was familiar with the neighborhood around
       701 West Marion Street. Therefore, the State claims that it was reasonable to infer
       that 701 West Marion Street was a logical and convenient place for Casillas to store
       and access his drug supply and his tools of drug dealing.

¶ 43       Here too, we do not agree with the State that an inference arises based upon the
       location of the two drug sales vis-á-vis defendant’s home. No evidence was
       presented that defendant lived at 701 West Marion Street, nor was there evidence
       that Casillas was a frequent visitor to 701 West Marion Street. Casillas was seen at
       701 West Marion Street one time. The affidavit did not specify defendant’s legal
       address, although the complaint stated that Officer Harrison had identified Casillas
       from his Illinois Secretary of State driver’s license. It is possible Casillas also lived
       in the neighborhood and, for that reason, was familiar with the area.

¶ 44       In addition, with regard to the second sale, the sworn complaint contains no
       information describing whether Casillas walked or drove to that sale, nor does the
       complaint describe where Casillas had been immediately prior to that sale. Absent



                                                - 14 -
       such information, we find no basis for the State’s inference finding significance
       based upon the proximity of the second sale to defendant’s home. In any event, that
       Casillas conducted two drug sales in the vicinity of, but not at, 701 West Marion
       Street, and may have been familiar with the area, does not give rise to an inference
       that Casillas would store his contraband in defendant’s home, as opposed to any
       other home in the vicinity of the drug sales.

¶ 45       In this regard, we agree with the court in United States v. Rowland, 145 F.3d
1194, 1205 (10th Cir. 1998), which found that an “affidavit [that] provide[s] no
       basis to either limit the possible sites or suggest that [the suspect’s] home was more
       likely than the otherwise endless possibilities” is “insufficient to provide a
       substantial basis for concluding there was probable cause to believe the contraband
       would be in [the suspect’s] home at the time the search was to take place.”

¶ 46       Here, the information set forth in the sworn complaint fails to connect
       defendant’s home to Casillas’s drug sales. Therefore, the complaint does not create
       a nexus between the specific items listed in the complaint for a search warrant and
       defendant’s home sufficient to support a finding of probable cause to issue the
       search warrant.

¶ 47      The State also argues that the fact that Casillas left 701 West Marion Street to
       complete the third drug sale supports an inference that it is likely that Casillas
       possessed the drugs at 701 West Marion Street and also supports an inference that
       Casillas’s drug supply and other tools of drug dealing were stored there.

¶ 48       Again, we disagree that any such inferences flow from the evidence in the
       affidavit. Casillas went to one of three drug sales from defendant’s home. The three
       drug sales took place over a period of 19 days. With regard to the third drug sale,
       there was no evidence indicating how long Casillas had been at defendant’s home
       before he left the home and walked to the drug sale. While Casillas apparently had
       the drugs on his person when he left 701 West Marion Street to meet Officer
       Harrison for the third drug sale, it does not follow that Casillas obtained those drugs
       from defendant’s home as opposed to any other place. Without more information
       connecting defendant’s home to the drug sale, it is equally possible to infer that
       Casillas had the drugs on his person when he arrived at defendant’s home.




                                               - 15 -
¶ 49       We particularly note that, although the State references Casillas’s drug supply
       and other tools of drug dealing, the complaint for a search warrant set forth no facts
       to establish or infer that Casillas had a “drug supply” or other tools of drug dealing
       or that such items might be found at defendant’s home. Again, the complaint for a
       search warrant simply described three drug sales from Casillas to Officer Harrison
       over a period of 19 days, then stated that Officer Harrison believed probable cause
       existed for issuance of a search warrant in order to seize “cocaine, United States
       currency, including official advanced funds, proof of residency, proof of
       identification, drug records, drug packaging, drug paraphernalia and any other
       evidence of the crimes of unlawful possession of a controlled substance and
       unlawful possession of a controlled substance with intent to deliver.” The
       complaint for a search warrant failed to supply the necessary nexus between
       defendant’s home and the evidence sought in the complaint.

¶ 50       The State also notes that each of Casillas’s deliveries to Officer Harrison
       occurred on the same day as the order. The State infers from this that a drug dealer’s
       ability to produce drugs soon after receiving a request for them suggests he has a
       ready supply and that a drug dealer who has participated in multiple drug sales is far
       likelier to have access to large quantities of drugs and other tools of the trade. The
       State suggests it is likely that Casillas stored his drugs in defendant’s home, citing
       cases recognizing that dealers sometimes use “stash” houses to store drugs and
       related items.

¶ 51       Here too, the State’s inferences are not supported by the evidence. As the Sixth
       Circuit Court of Appeals has recognized, the sale of drugs out of a residence “exists
       upon a continuum ranging from an individual who effectuates the occasional sale
       from his or her personal holdings of drugs to known acquaintances, to an organized
       group operating an established and notorious drug den.” United States v. Hython,
       443 F.3d 480, 485 (6th Cir. 2006). The facts and inferences as set forth in Officer
       Harrison’s sworn complaint were more suggestive of an occasional sale than a
       full-scale drug operation, much less a drug operation run out of defendant’s home.
       There was no allegation in the complaint that the amount of drugs sold to Officer
       Harrison was indicative of a large-scale drug operation, nor was there an allegation
       that Casillas was a known drug dealer. Even assuming Casillas had access to a
       ready supply of drugs, the sworn complaint fails to create a nexus between
       defendant’s home and that supply. There certainly was no evidence in the sworn




                                               - 16 -
       complaint supporting an inference that defendant’s home was a “stash house.” As
       Justice O’Brien observed in her dissent:

          “Noticeably absent from the complaint are any allegations that Casillas lived in
          the residence, stored the narcotics in the residence, or conducted any drug
          transactions inside the residence. The three alleged transactions occurred over a
          period of 19 days (May 5 to June 8, 2009). At best, the complaint established
          that Casillas was an acquaintance of the owners of the residence. It did not
          establish a nexus to believe evidence of Casillas’s illegal activities would be
          found in the residence.” 2017 IL App (3d) 150264, ¶ 28 (O’Brien, J.,
          dissenting).

¶ 52       We note that in its brief, the State cites extensive case law in support of the
       inferences it draws between Casillas’s behavior and defendant’s home. For
       example, the State cites case law stating: a drug dealer’s ability to produce drugs
       soon after receiving a request for them suggests he has a ready supply
       (Commonwealth v. Clagon, 987 N.E.2d 554 (Mass. 2013)); a dealer who has
       participated in multiple drug sales is far likelier to store or have access to large
       quantities of drugs and other tools of the drug trade (Sowers v. Commonwealth, 643
S.E.2d 506 (Va. Ct. App. 2007)); dealers sometimes use “stash houses” to store
       drugs and related items (United States v. Garcia-Villalba, 585 F.3d 1223 (9th Cir.
       2009)); and the fact that a dealer leaves his home to complete a drug sale makes it
       more likely that he possessed drugs at his home (United States v. Aguirre, 664 F.3d
606 (5th Cir. 2011); United States v. Montes-Medina, 570 F.3d 1052 (8th Cir.
       2009); United States v. Dessesaure, 429 F.3d 359 (1st Cir. 2005); State v. Saine,
       297 S.W.3d 199 (Tenn. 2009); Holmes v. State, 796 A.2d 90 (Md. 2002)).

¶ 53       While we agree that the preceding inferences may follow in a particular case
       based upon the facts set forth in a complaint for a search warrant, we find that those
       inferences do not follow from the facts presented in the complaint for a search
       warrant in this case. Aside from setting forth the general statements in the cited
       cases, the State fails to demonstrate that the facts in those cases are analogous to the
       facts in the instant case. They are not. Notably, in the cases cited by the State, the
       search warrants at issue contained some evidence creating an inference that the
       items to be seized would be found at the residence to be searched.




                                                - 17 -
¶ 54       For example, in Clagon, the affiant officer described his experience in drug
       investigations and arrests, attesting “that he was familiar with drug distribution
       tactics, such as a delivery service whereby a distributor conceals a supply of
       controlled substances at his residence and conducts sales to individual buyers at
       other locations.” 987 N.E.2d at 555-56. The affidavit in Clagon also suggested the
       defendant was an established drug dealer with an ongoing, regular trade, which was
       corroborated by controlled purchases where the defendant was able to produce
       heroin within a short time after receiving a call from a confidential informant. Id. at
       557. In addition, the affidavit established the defendant’s connection to the
       premises, as he twice left the premises and went directly to the drug sale and, on a
       third occasion, was seen returning to the premises after the drug sale.

¶ 55       Similarly, the affidavit in Holmes set forth the affiant’s extensive experience
       and expertise in the detection and investigation of controlled dangerous substances
       offenses. Specifically, the affiant stated that, in his experience, “he knew drug
       traffickers often maintain large amounts of money at their residence in order to
       finance their operations, as well as drugs, paraphernalia, weapons, and various
       books, records, and other documents relating to the ordering, transportation and
       distribution of controlled dangerous substances.” Holmes, 796 A.2d at 98.

¶ 56       In Garcia-Villalba, the affidavit began by listing the Drug Enforcement
       Agency agent’s professional and personal experience with the investigation. The
       agent asserted that “ ‘[p]ersons involved in drug trafficking conceal in their
       residences and businesses caches of drugs.’ ” Garcia-Villalba, 585 F.3d at 1233.
       The agent’s affidavit then spent 10 pages discussing the information obtained
       through electronic surveillance, including the determination that the premises to be
       searched was being used as a “stash house.” Id.

¶ 57       The affidavit in support of a search warrant in Saine also included information
       from the affiant detective concerning his experience as a police officer generally, as
       well as his specific experience as a federal narcotics task force officer and a
       narcotics detective. The affiant noted that, during his tenure, he “had observed that
       drug dealers are known to hide their drugs, the proceeds of drug sales, and financial
       records related to their business in secure locations ‘such as their … residences …
       or other locations which they control.’ ” Saine, 297 S.W.3d at 203.




                                               - 18 -
¶ 58       In Sowers, the affidavit for a search warrant to search the defendant’s residence
       included the statement:

           “ ‘It is this affiants [sic] experience that Marijuana and Cocaine can easily be
           hidden inside of a residence. It is also this affiants [sic] experience that persons
           involved in using and Distributing narcotics will not always take everything
           they have with them when they travel. It is also this affiants [sic] experience
           that narcotics and the paraphernalia Associated with the use of Narcotics are
           often hidden inside the user’s residence for safe keeping.’ ” 643 S.E.2d at 508.

¶ 59       Similarly, in Aguirre, the affidavit for a search warrant recited that the
       defendant was under surveillance by the Drug Enforcement Agency and had been
       arrested for carrying “ ‘substantial amounts of cocaine’ ” and marijuana in his
       vehicle immediately after leaving his residence. 664 F.3d at 613. The affidavit also
       stated that the affiant’s “experience as an investigator confirmed that drug dealers
       are likely to keep records of their trafficking activities in their homes.” Id.

¶ 60       In contrast to the cases cited by the State, Officer Harrison’s sworn statement in
       this case fails to describe his experience with drug investigations and arrests,
       instead stating only that Officer Harrison was a member of the Joliet Police
       Department for the past 10 years and was currently assigned to the narcotics unit.
       Officer Harrison does not describe drug distribution techniques, or habits of drug
       dealers, that might support an inference that Casillas stored his drugs and tools of
       the drug trade at defendant’s home. Aside from the three sales to Officer Harrison,
       there was no evidence that Casillas was an established drug dealer with an ongoing,
       regular trade or whether the amount of drugs sold to Officer Harrison was
       consistent with personal use. Although the State correctly argues that an affidavit
       for a search warrant should not be judged based upon what it does not include,
       Officer Harrison’s sworn statement in this case entirely failed to provide any
       evidence connecting defendant’s home to the items to be searched. 4 Rather, the
       sworn statement broadly concludes that the evidence sought will be found at

           4
            In so holding we emphasize that our decision does not thereby find that the opinion of a law
       enforcement officer, standing alone, may provide the necessary nexus between the place to be
       searched and the evidence sought. That issue is not before us. We note that the federal courts are
       divided on the issue. See United States v. Feliz, 20 F. Supp. 2d 97, 103 (D. Me. 1998) (noting the
       divide in the federal courts).




                                                    - 19 -
       defendant’s house, without providing any basis sufficient to establish probable
       cause for that conclusion.

¶ 61       Although we have addressed the various inferences suggested by the State
       individually, we do not suggest that each factual matter in an affidavit for a search
       warrant must establish probable cause in order for a court to find probable cause.
       As discussed, this court applies a totality of the circumstances test to review
       whether the information before the magistrate was sufficient to find probable cause.
       In this case, however, the totality of the circumstances fails to establish a nexus
       between Casillas’s drug deals and defendant’s home. The magistrate had no
       substantial basis to conclude that probable cause existed to believe that evidence of
       the crimes of unlawful possession of a controlled substance and unlawful
       possession of a controlled substance with the intent to deliver would be found in a
       search of 701 West Marion Street. For that reason, the search warrant in this case
       was not supported by probable cause and was thereby invalid. The trial court’s
       finding, that it was reasonable to infer that there was a fair probability that drugs
       would be found at defendant’s home because Casillas was seen leaving defendant’s
       house before the third drug buy, was against the manifest weight of the evidence.
       The appellate court thus erred in affirming the trial court’s order denying
       defendant’s motion to suppress.

¶ 62       Our inquiry does not end there, however. Although the fourth amendment
       protects the right to be free from “ ‘unreasonable searches and seizures,’ ” it is
       silent concerning how that right is to be enforced. Davis v. United States, 564 U.S.
229, 231 (2011) (quoting U.S. Const., amend. IV). The United States Supreme
       Court therefore created the exclusionary rule, which is a deterrent sanction that bars
       the prosecution from introducing evidence obtained by way of a fourth amendment
       violation. Id. at 231-32. Exclusion, however, is “ ‘not a personal constitutional
       right,’ nor is it designed to ‘redress the injury’ occasioned by an unconstitutional
       search.” Id. at 236 (quoting Stone v. Powell, 428 U.S. 465, 486 (1976)). Rather, the
       exclusionary rule’s sole purpose is to deter further fourth amendment violations. Id.
       at 236-37. Accordingly, operation of the rule has been limited to situations in which
       the deterrent purpose is “thought most efficaciously served.” United States v.
       Calandra, 414 U.S. 338, 348 (1974). Exclusion exacts a heavy toll on both the
       judicial system and society at large, as exclusion “almost always requires courts to
       ignore reliable, trustworthy evidence bearing on guilt or innocence.” Davis, 564




                                               - 20 -
       U.S. at 237. Moreover, the bottom line effect of exclusion, in many cases, “is to
       suppress the truth and set the criminal loose in the community without
       punishment.” Id. Consequently, exclusion should be used only when the deterrence
       benefits of suppression outweigh the heavy costs. Id. As the Davis Court
       recognized, beginning in United States v. Leon, 468 U.S. 897 (1984), the United
       States Supreme Court “recalibrated our cost-benefit analysis in exclusion cases to
       focus the inquiry on the ‘flagrancy of the police misconduct’ at issue.” Davis, 564
U.S. at 238 (quoting Leon, 468 U.S. at 911).

¶ 63       The Court in Leon recognized a good faith exception to the exclusionary rule,
       holding that exclusion of evidence was not required where a police officer acted in
       objectively reasonable reliance on a facially valid warrant that was later found
       invalid based upon a lack of probable cause. This court adopted the Leon good faith
       exception in Stewart, 104 Ill. 2d at 477. The good faith exception has also been
       codified in sections 114-12(b)(1) and (b)(2) of the Code of Criminal Procedure of
       1963 (725 ILCS 5/114-12(b)(1), (b)(2) (West 2008)). Section 114-12(b)(1)
       provides that a court should not suppress otherwise admissible evidence if a police
       officer seized that evidence in good faith. Section 114-12(b)(2)(i) defines good
       faith:

              “(2) ‘Good faith’ means whenever a peace officer obtains evidence:

                  (i) pursuant to a search or an arrest warrant obtained from a neutral and
              detached judge, which warrant is free from obvious defects other than
              non-deliberate errors in preparation and contains no material
              misrepresentation by any agent of the State, and the officer reasonably
              believed the warrant to be valid ***.” Id. § 114-12(b)(2)(i).

¶ 64       The deterrent benefit of suppression must outweigh the “ ‘substantial social
       costs,’ ” in order for exclusion of the evidence to apply. People v. LeFlore, 2015 IL
116799, ¶ 23 (quoting Leon, 468 U.S. at 907). Leon recognized four situations
       where the suppression of evidence would be appropriate. The first is where “the
       magistrate or judge in issuing the warrant was misled by information in an affidavit
       that the affiant knew was false or would have known was false except for his
       reckless disregard of the truth.” Leon, 468 U.S. at 923. The second instance is
       “where the issuing magistrate wholly abandoned his judicial role.” Id. Third, the
       good faith exception would not apply if a warrant was “based on an affidavit ‘so



                                              - 21 -
       lacking in indicia of probable cause as to render official belief in its existence
       entirely unreasonable,’ ” that an officer could not manifest objective good faith in
       relying on such a warrant. Id. (quoting Brown v. Illinois, 422 U.S. 590, 610-11
       (1975) (Powell, J., concurring in part, joined by Rehnquist, J.)). With regard to the
       third situation, Leon explained that an officer could not “obtain a warrant on the
       basis of a ‘bare bones’ affidavit and then rely on colleagues who are ignorant of the
       circumstances under which the warrant was obtained to conduct the search.” Id. at
       923 n.24. Finally, Leon held that, depending on the circumstances of the case, a
       warrant might be so facially deficient, as in failing to particularize the place to be
       searched or the things to be seized, that the executing officers cannot reasonably
       presume it to be valid. Id. at 923.

¶ 65       Defendant argues that the State cannot meet its burden to show that this court
       should apply the good faith exception here. Defendant contends that the third Leon
       situation is present in this case because Officer Harrison’s sworn complaint was so
       lacking in indicia of probable cause as to render official belief in its existence
       entirely unreasonable. Defendant maintains that Officer Harrison’s complaint was
       a “bare bones” affidavit, so that the officers’ reliance on the affidavit was
       objectively unreasonable.

¶ 66       The State denies that the complaint was “bare bones,” claiming the sworn
       complaint cited multiple pieces of evidence tying Casillas and his drug-selling
       activity to 701 West Marion Street, based both upon direct observation and related
       reasonable inferences. The State further notes that the threshold for demonstrating
       that the good faith exception should not be applied is a high one, as evidenced by
       the fact that the magistrate, the circuit court judge, and two of three appellate court
       justices concluded that the warrant affidavit provided probable cause to justify the
       search of 701 West Marion Street. Consequently, if the search of 701 West Marion
       Street was invalid, the good faith exception to the exclusionary rule should apply.

¶ 67       Whether the good faith exception to the exclusionary rule applies presents a
       legal question that we review de novo. This court has not directly addressed the
       issue of whether an affidavit was a “bare bones” affidavit for purposes of a good
       faith analysis. In defining a bare-bones affidavit, we find the decision in United
       States v. White, 874 F.3d 490, 496 (6th Cir. 2017), instructive. There, the court
       explained that a bare-bones affidavit is “one that states only ‘suspicions, beliefs, or




                                               - 22 -
       conclusions, without providing some underlying factual circumstances regarding
       veracity, reliability, and basis of knowledge.’ ” Id. (quoting United States v.
       Laughton, 409 F.3d 744, 748 (6th Cir. 2005)). Stated otherwise:

          “a bare-bones affidavit is a conclusory affidavit, one that asserts ‘only the
          affiant’s belief that probable cause existed.’ [Citation.] It provides nothing
          more than a mere ‘guess that contraband or evidence of a crime would be
          found’ [citation], either ‘completely devoid’ of facts to support the affiant’s
          judgment that probable cause exists [citation], or ‘so vague as to be conclusory
          or meaningless.’ [Citation.]” Id.

¶ 68       White further explained that a bare-bones affidavit should not be confused with
       one that lacks probable cause. Rather, it must be so lacking in indicia of probable
       cause that, despite a judicial officer having issued a warrant, no reasonable officer
       would rely on the warrant. Id. at 497. Thus, an affidavit should be judged for
       purposes of the good faith exception under a less demanding showing than the
       substantial basis threshold required to prove the existence of probable cause.
       Laughton, 409 F.3d at 748. That is because if good faith reliance were judged by
       the substantial basis standard, the good faith exception would be devoid of
       substance. Id. at 749.

¶ 69       Keeping in mind that exclusion is a “bitter pill” that is to be used only as a
       “ ‘last resort’ ” (Davis, 564 U.S. at 237 (quoting Hudson v. Michigan, 547 U.S.
586, 591 (2006))), we nonetheless find that the affidavit in this case was bare-bones
       and failed to establish the required minimal nexus between defendant’s home and
       the items sought in the search warrant. The police officers could not have acted
       with an objectively reasonable good faith belief that their conduct was lawful in
       executing the search warrant on defendant’s residence. The statements in the
       complaint—that Casillas drove a vehicle registered to 701 West Marion Street to
       one drug deal and 19 days later walked to another drug deal from 701 West Marion
       Street—are completely devoid of facts to support Officer Harrison’s judgment that
       probable cause to search defendant’s home existed. There are no facts directly
       connecting defendant’s residence with Casillas’s drug dealing activity, nor does the
       complaint for a search warrant create an inference connecting the drug dealing to
       defendant’s home. The complaint for a search warrant is conclusory, asserting only
       Officer Harrison’s belief that probable cause existed. We find that the facts stated




                                              - 23 -
       in the complaint and the inferences to be draw therefrom were so lacking in indicia
       of probable cause as to render official belief in the existence of probable cause
       entirely unreasonable.

¶ 70       As noted, “[d]ecisions involving the exclusionary rule and the Illinois
       Constitution’s article I, section 6, require that we carefully balance the legitimate
       aim of law enforcement against the right of our citizens to be free from
       unreasonable governmental intrusion.” Tisler, 103 Ill. 2d at 245. We also recognize
       that “suppression of evidence obtained pursuant to a warrant should be ordered
       only on a case-by-case basis and only in those unusual cases in which exclusion
       will further the purposes of the exclusionary rule.” Leon, 468 U.S. at 918.

¶ 71       This is such an unusual case. The right of citizens to be free from unreasonable
       governmental intrusion into their homes prevails over the legitimate aims of law
       enforcement under the facts of this case. The purpose of the exclusionary rule, to
       deter police misconduct, has application here. We decline to sanction the search of
       a third party’s home based solely on the fact that an individual was seen leaving that
       home to go to one drug deal and arrived at another drug deal 19 days earlier driving
       a vehicle registered to that home. To hold otherwise would undermine the express
       protections accorded a citizen’s home under the United States and Illinois
       Constitutions.

¶ 72       Because we find that the complaint for a search warrant in this case amounted
       to a bare-bones affidavit, we find that the good faith exception to the exclusionary
       rule does not apply in this case. The trial court therefore erred in denying
       defendant’s motion to quash, and the appellate court erred in affirming the trial
       court’s order.

¶ 73       For all the foregoing reasons, we reverse the appellate court’s order affirming
       the trial court’s order denying defendant’s motion to quash the search warrant and
       suppress evidence, and we reverse the trial court’s order on defendant’s motion to
       quash and suppress as well. In light of our decision reversing the trial court’s order
       on defendant’s motion to quash and suppress, we also reverse defendant’s
       conviction for unlawful possession of a weapon by a felon and remand the case to
       the trial court for further proceedings.




                                               - 24 -
¶ 74      Judgments reversed.

¶ 75      Cause remanded.


¶ 76      JUSTICE GARMAN, dissenting:

¶ 77        The majority concludes that Officer Harrison’s affidavit in support of the
       warrant to search defendant Jorge Manzo’s residence did not provide probable
       cause and that the affidavit was so deficient that no reasonable officer could rely on
       it. I disagree with both conclusions. I respectfully dissent.


¶ 78                                    1. Probable Cause

¶ 79        The first question is whether the warrant to search 701 West Marion Street was
       supported by probable cause. Probable cause requires only that the evidence “was
       sufficient to warrant a person of reasonable caution to believe that the law was
       violated and evidence of it is on the premises to be searched.” People v. Griffin, 178
Ill. 2d 65, 77 (1997). This depends on “the ‘totality of the circumstances and facts
       known to the officers and court when the warrant was applied for.’ ” People v.
       Tisler, 103 Ill. 2d 226, 236 (1984) (quoting People v. Free, 94 Ill. 2d 378, 400
       (1983)).

¶ 80        The majority rightly quotes the United States Supreme Court’s explanation in
       Illinois v. Gates that “[t]he task of the issuing magistrate is simply to make a
       practical, common-sense decision whether, given all the circumstances set forth in
       the affidavit before him, including the ‘veracity’ and ‘basis of knowledge’ of
       persons supplying hearsay information, there is fair probability that contraband or
       evidence of a crime will be found in a particular place.” Illinois v. Gates, 462 U.S.
213, 238 (1983).

¶ 81        For a court reviewing a magistrate’s probable cause determination, the inquiry
       is limited even further. Rather than evaluating the evidence anew, we ask only
       whether the magistrate judge had a “substantial basis” for concluding that probable
       cause existed. Id. at 238-39; People v. McCarty, 223 Ill. 2d 109, 153 (2006).
       Additionally, “ ‘the resolution of doubtful or marginal cases in this area should be
       largely determined by the preference to be accorded to warrants.’ ” People v.




                                               - 25 -
       Stewart, 104 Ill. 2d 463, 477 (1984) (quoting United States v. Ventresca, 380 U.S.
102, 109 (1965)).

¶ 82       Although the majority dutifully recites these principles, it disregards them in its
       analysis of the facts of this case. Instead, the majority assumes that, because
       innocent explanations of the officers’ observations were possible, those officers
       must have lacked probable cause. But the possible situations that the majority
       imagines were highly unlikely, and the officers were justified in assuming the more
       likely scenario was that Casillas had stored drugs at 701 West Marion Street.

¶ 83       Officer Harrison’s affidavit provided a narrative of his undercover
       investigation that demonstrates why his inferences were reasonable. His affidavit
       explained that on May 20, 2009, he contacted Casillas to procure cocaine and
       Casillas agreed to a sale. Casillas arrived at the sale location in a vehicle registered
       to Leticia Hernandez at 701 West Marion Street. At this point, Officer Harrison had
       a reason to investigate that address.

¶ 84       Eleven days later, Officer Harrison contacted Casillas to procure cocaine, and
       again Casillas provided it. This time the meeting was closer to 701 West Marion
       Street. Because Casillas arrived at the sale with a small quantity of drugs, it is
       reasonable to infer that he may have stored drugs somewhere near the sale location.
       The Marion Street residence was a plausible candidate at this point. Certainly,
       Casillas might simply have borrowed a friend’s vehicle, and the address associated
       with that vehicle may have been unrelated to Casillas’s drug dealing. At this point,
       Casillas’s use of Hernandez’s vehicle on this occasion alone did not provide a
       sufficient connection to Hernandez’s and defendant’s home to justify a search
       warrant. Recognizing this, Officer Harrison continued investigating before
       applying for a search warrant.

¶ 85       However, for a third time in less than three weeks, Harrison contacted Casillas
       to procure cocaine. For the third time, Casillas provided cocaine on the same day
       that Harrison contacted him. 5 Contrary to the majority’s analysis, Casillas was not


           5
             This is the timeline as the State presents it, and the majority does not challenge it. The affidavit
       itself clearly conveys that the third drug transaction occurred on the same day that Harrison texted
       Casillas. The affidavit does not explicitly state that the first two transactions occurred on the same
       days that Harrison contacted Casillas. However, a paragraph that begins “On 5/20/09” describes the




                                                        - 26 -
       an “occasional” seller. Supra ¶¶ 51, 60. In United States v. Hython, 443 F.3d 480,
       485 (6th Cir. 2006), which the majority cites for this characterization, the officers
       observed only one drug transaction between an informant and the suspect. Here
       Officer Harrison solicited cocaine directly from Casillas on three separate
       occasions, and Casillas was consistently able to provide cocaine at a moment’s
       notice. Furthermore, unless his only customers were these three undercover
       officers, Casillas likely sold cocaine more frequently than once a week. Such an
       inference might be inappropriate during trial, but it is just the sort of inference that
       police conducting an investigation could consider.

¶ 86       Seeking the location of Casillas’s stash and following up on their lead, Officers
       Prochaska and Simonich camped outside 701 West Marion Street while Officer
       Harrison contacted Casillas. After Harrison requested cocaine from Casillas,
       Officer Simonich saw Casillas emerge from 701 West Marion Street, and Officer
       Prochaska followed him as he walked to the sale location. From this, police inferred
       that the house likely contained Casillas’s stash of cocaine.

¶ 87       The majority proposes instead that Casillas had simply been visiting a friend
       and that “Casillas had the drugs on his person when he arrived at defendant’s
       home.” Supra ¶ 48. Perhaps it is possible that Casillas carried cocaine to his
       friend’s house in case someone else contacted him asking for drugs. However, it is
       far more likely that Casillas had a ready supply of cocaine at 701 West Marion
       Street, because police found him at that residence—the same residence registered
       to the vehicle that Casillas drove to a drug sale a few weeks prior—at the same time
       that Officer Harrison contacted him to procure cocaine, and Casillas travelled from
       that residence to the sale location. I submit that these are common-sense inferences.
       Magistrate judges, however, may rely on “ ‘ “common-sense conclusions about
       human behavior” ’ ” when making probable cause determinations. District of
       Columbia v. Wesby, 583 U.S. ___, ___, 138 S. Ct. 577, 587 (2018) (quoting Gates,
462 U.S. at 231, quoting United States v. Cortez, 449 U.S. 411, 418 (1981)).

¶ 88      The majority faults the affidavit for lacking the contextual background
       contained in the warrant applications from cases such as Commonwealth v. Clagon,


       first phone call and meeting. A paragraph that begins “On 5/28/09” describes the second set of
       communications and the meeting. From this the magistrate judge could infer the timeline.




                                                  - 27 -
       987 N.E.2d 554, 555-56 (Mass. 2013), United States v. Garcia-Villalba, 585 F.3d
1223, 1233 (9th Cir. 2009), State v. Saine, 297 S.W.3d 199, 203 (Tenn. 2009),
       United States v. Aguirre, 664 F.3d 606, 613 (5th Cir. 2011), and Sowers v.
       Commonwealth, 643 S.E.2d 506, 508 (Va. Ct. App. 2007). Supra ¶¶ 54-59.
       However, the sort of information that the majority demands actually contributed
       little to the warrant applications in those cases. Those affidavits contained such
       generic remarks as “ ‘drug dealers are known to hide their drugs, the proceeds of
       drug sales, and financial records related to their business in secure locations “such
       as their *** residences *** or other locations which they control.” ’ ” Saine, 297
S.W.3d at 203. Similarly, in Sowers, the officer submitted an affidavit stating it was
       his “ ‘experience that Marijuana and Cocaine can easily be hidden inside of a
       residence.’ ” 643 S.E.2d at 508. I would not fault Officer Harrison for declining to
       include such general statements in his affidavit. His 10 years as a police officer
       likely taught him that criminals store contraband in secure locations, and the
       magistrate judge was surely aware of cocaine’s capacity to be hidden in houses.
       Although officers’ experiences may show that drug dealers often keep drugs in
       either their homes or other secure locations, I would not require officers to fill their
       affidavits with trivial and uninformative generalities such as this.

¶ 89       Throughout its opinion, the majority notes that police were investigating
       Casillas’s drug dealing, not Hernandez or defendant. Supra ¶¶ 39, 44. This is not
       decisive. The United States Supreme Court explained in Zurcher v. Stanford Daily,
       436 U.S. 547, 556 (1978), that the “critical element in a reasonable search is not
       that the owner of the property is suspected of crime but that there is reasonable
       cause to believe that the specific ‘things’ to be searched for and seized are located
       on the property to which entry is sought.” See also Ganek v. Leibowitz, 874 F.3d 73,
       86 (2nd Cir. 2017); United States v. Adams, 655 F. App’x 312, 317 (6th Cir. 2016).
       The question is not whether police had probable cause to suspect that Jorge Manzo
       had committed a crime and stored evidence in his home. The question is whether
       they had probable cause to believe that 701 West Marion Street contained evidence
       of Casillas’s drug dealing.

¶ 90       Another error that pervades the majority’s analysis is its tendency to isolate
       each fact and provide an innocent explanation for that fact. This is not how courts
       determine probable cause, however. Instead we look at the totality of the
       circumstances. See Florida v. Harris, 568 U.S. 237, 244 (2013) (rejecting “rigid




                                                - 28 -
       rules, bright-line tests, and mechanistic inquiries in favor of a more flexible,
       all-things-considered approach” to probable cause determinations); Gates, 462
U.S. at 230. Considered separately, each transaction would not provide a sufficient
       connection between Casillas’s illegal activities and 701 West Marion Street.
       Together, however, the frequency and readiness with which Casillas delivered
       cocaine, his use of the vehicle registered to 701 West Marion Street, his presence at
       that address at the exact time that Harrison solicited cocaine, and his subsequent
       walk from that address to the sale location suggest that he stored drugs in that
       building.

¶ 91       The majority emphasizes the importance of the home as a place that is protected
       from government interference. Supra ¶ 35; Payton v. New York, 445 U.S. 573, 585
       (1980); People v. Burns, 2016 IL 118973, ¶ 24. No one is questioning that premise.
       What we are to consider, however, as a reviewing court, is whether the magistrate
       judge had a substantial basis for concluding that Officer Harrison’s affidavit
       provided probable cause—a standard that is lower even than the preponderance of
       the evidence standard. Based on the evidence in the affidavit, the magistrate’s
       conclusion that it was fairly likely that police would find evidence of drug dealing
       at 701 West Marion Street is justified.


¶ 92                              2. The Good Faith Exception

¶ 93       Even if one concludes that the affidavit was insufficient, however, the
       majority’s conclusion that the “good faith” exception to the exclusionary rule does
       not apply is clearly wrong.

¶ 94       Both the United States Supreme Court and Illinois’s Code of Criminal
       Procedure of 1963 (Code) (725 ILCS 5/100-1 et seq. (West 2008)) allow evidence
       obtained pursuant to a warrant to be admitted in court even if the court concludes
       that the warrant was not supported by probable cause, as long as the officers
       executing the warrant relied on it in good faith. United States v. Leon, 468 U.S. 897,
       923 (1984); 725 ILCS 5/114-12(b)(1) (West 2008). This “good faith” exception has
       a few exceptions of its own. The majority finds that the evidence here was
       inadmissible because Officer Harrison’s affidavit was “ ‘so lacking in indicia of
       probable cause as to render official belief in its existence entirely unreasonable.’ ”
       Leon, 468 U.S. at 923 (quoting Brown v. Illinois, 422 U.S. 590, 610-11 (1975)).



                                               - 29 -
       The majority repeats Leon’s statement that officers may not “obtain a warrant on
       the basis of a ‘bare bones’ affidavit and then rely on colleagues who are ignorant of
       the circumstances under which the warrant was obtained to conduct the search.” Id.
       at 923 n.24.

¶ 95       The majority relies on United States v. White, 874 F.3d 490, 496 (6th Cir.
       2017), for its characterization of a “bare bones” affidavit as one that is
       “ ‘completely devoid’ of facts to support the affiant’s judgment *** or ‘so vague as
       to be conclusory or meaningless.’ ” Id. (quoting United States v. Carpenter, 360
F.3d 591, 595-96 (6th Cir. 2004) (en banc), and United States v. Frazier, 423 F.3d
526, 536 (6th Cir. 2005)). In White, however, the court also explained that “an
       affidavit is not bare bones if, although falling short of the probable-cause standard,
       it contains ‘a minimally sufficient nexus between the illegal activity and the place
       to be searched.’ [Citation.] If the reviewing court is ‘able to identify in the averring
       officer’s affidavit some connection, regardless of how remote it may have
       been’—‘some modicum of evidence, however slight’—‘between the criminal
       activity at issue and the place to be searched,’ then the affidavit is not bare bones
       and official reliance on it is reasonable. [Citation.]” (Emphasis in original.) Id. at
       496-97.

¶ 96       Notably, the White court concluded that the affidavit in that case was not “bare
       bones,” and it upheld the conviction. The affidavit under review reported two key
       facts: an informant told police that someone sold marijuana out of a particular
       building, and on one occasion police observed a confidential informant purchase
       marijuana from a suspect in that building’s driveway. The White court concluded
       that this information established the minimally sufficient nexus to the residence to
       satisfy the good faith exception. Here we have far more specificity, including
       multiple cocaine sales within a few weeks, direct observation of a suspect leaving
       the residence and walking to a sale, and a vehicle registered to that address, which
       the suspect used to travel to another sale.

¶ 97       White cited Nathanson v. United States, 290 U.S. 41 (1933), and Aguilar v.
       Texas, 378 U.S. 108 (1964), as “prototypical examples of Leon’s bare-bones
       affidavit.” White, 874 F.3d at 498; see also Leon, 468 U.S. at 915. The officer in
       Nathanson stated in his affidavit only that “ ‘he has cause to suspect and does
       believe that’ ” liquor illegally brought into the United States “ ‘is now deposited




                                                - 30 -
        and contained within the premises’ ” subject to the search. 290 U.S. at 44. The
        affiants in Aguilar reported that they had “ ‘received reliable information from a
        credible person and do believe that heroin, marijuana, barbiturates and other
        narcotics and narcotic paraphernalia are being kept at the above described premises
        for the purpose of sale and use contrary to the provisions of the law.’ ” 378 U.S. at
        109; see White, 874 F.3d at 498-99.

¶ 98        The affidavit in this case contains more evidence than the affidavit in White and
        far more than the “prototypical” bare-bones affidavits from Nathanson and
        Aguilar. Officer Harrison described a three-week investigation in which he
        personally purchased cocaine from Casillas on three separate occasions. He first
        connected Casillas’s drug dealing to 701 West Marion Street through the vehicle
        registered to that address and pursued that lead with the assistance of two other
        officers. Those officers witnessed Casillas travel from 701 West Marion Street to a
        drug deal soon after Harrison contacted him. This certainly qualifies as at least
        “ ‘some modicum of evidence,’ ” which is sufficient to satisfy the requirements of
        the good faith exception. White, 874 F.3d at 497.

¶ 99       The same conclusion follows from a consideration of the Illinois statutory
        provision on the good faith exception. Section 114-12(b) of the Code codified this
        exception to the exclusionary rule. It defines “good faith” as

           “whenever a peace officer obtains evidence:

                   (i) pursuant to a search or an arrest warrant obtained from a neutral and
               detached judge, which warrant is free from obvious defects other than
               non-deliberate errors in preparation and contains no material
               misrepresentation by any agent of the State, and the officer reasonably
               believed the warrant to be valid[.]” 725 ILCS 5/114-12(b)(2)(i) (West
               2008).

¶ 100       The majority here does not suggest that the warrant contained any deliberate
        errors or material misrepresentations, nor does it suggest that the magistrate was
        biased. Instead it concludes that the officers could not “reasonably” have believed
        that the warrant was valid. As the above discussion demonstrates, however, Officer
        Harrison’s affidavit was well within the bounds that courts have set for good faith
        reliance on a warrant application.




                                               - 31 -
¶ 101      I would find that Officer Harrison’s affidavit provided probable cause to search
        701 West Marion Street or, if not, that the “good faith” exception is satisfied here.
        Therefore, I respectfully dissent.

¶ 102      CHIEF JUSTICE KARMEIER and JUSTICE BURKE join in this dissent.




                                               - 32 -